IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-84,247-02


                    EX PARTE ADRIAN TERRELL WILSON, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1089706-A IN THE 262ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of a murder and sentenced to life imprisonment. The Fourteenth

Court of Appeals affirmed his conviction. Wilson v. State, No. 14-07-00451-CR (Tex.

App.—Houston [14th Dist], July 10, 2008) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his trial counsel was ineffective for failing to investigate and

challenge dog scent lineup testimony and evidence presented by the State. The trial court has

determined that trial counsel’s performance was deficient and that the outcome of Applicant’s jury

trial would have been different but for counsel’s performance.
                                                                                             2

       However, based on our independent review of the entire record, this Court finds that

Applicant has failed to meet his burden to show counsel’s performance was deficient or that his

defense was harmed by the alleged deficient conduct. Strickland v. Washington, 466 U.S. 668

(1984). We deny relief.



Filed: March 31, 2021
Do not publish